Citation Nr: 9921551	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-47 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for hypertension and residuals 
of a cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his father, and his spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The appellant served on active duty for training from March 1962 
to September 1962.  He also appears to have had periods of 
unverified inactive duty training, including before and after his 
active duty for training.


FINDING OF FACT

The claim of entitlement to service connection for hypertension 
and residuals of a cerebrovascular accident is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for hypertension and residuals 
of a cerebrovascular accident is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent law and regulations

In order for service connection to be granted, it must be shown 
that there is disability present which was the result of disease 
or injury which was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  
38 C.F.R. §§ 3.303 and 3.304 (1998).  The term "active military, 
naval, or air service" includes active duty, any period of 
active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 1991 & Supp. 1999).

The service incurrence of brain hemorrhage, brain thrombosis, or 
cardiovascular disease, including hypertension, may be presumed 
if it is manifested to a degree of 10 percent within 1 year of 
discharge from a period of active service lasting 90 days or 
more.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1131, 1137 (West 
1991 & Supp. 1998).  

In order for a claim to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis); of 
incurrence or aggravation of a disease or injury in the line of 
duty (medical and some lay evidence); and of a nexus between the 
in-service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

A layperson is incapable of indicating that he or she has a 
current disability, what its diagnosis is, or what its etiology 
is.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  Medical 
evidence is required.  Caluza.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


Factual Background

Hypertension was not diagnosed during the appellant's period of 
active duty for training from March to September 1962.  Service 
medical records do not show treatment for or a diagnosis of a 
cerebrovascular accident or its residuals.  

Hypertension was first diagnosed in January 1965 when the 
appellant's blood pressure was 150/100, according to a November 
1967 private medical record from V.G.B., M.D.  

The appellant may have been on inactive duty training when the 
hypertension was diagnosed in January 1965, according to 
unverified service information.  In November 1967, he was 
disqualified from retention in the reserves due to his 
hypertension.  The unverified service information does not show 
that he was on inactive duty training or engaged in any drills in 
November 1967.

There is no competent medical evidence of record indicating that 
the appellant's hypertension or cerebrovascular accident had its 
onset or became chronically worse as a result of any injury which 
the appellant may have sustained during periods of inactive duty 
training before or following his March to September 1962 active 
duty for training.

Private medical evidence shows a current diagnosis of 
hypertension disability.  A cerebrovascular accident was first 
diagnosed on private treatment in December 1994, and it was said 
to have been of recent onset, although it was noted that 
cerebrovascular accidents can be caused by hypertension.  It was 
felt that the appellant's cerebrovascular accident was due to an 
in situ thrombus or an arterial embolus rather late in evolution.  

The appellant has testified during his February 1997 hearing at 
the RO, and has indicated elsewhere, that stress during service 
caused his hypertension.

In December 1998, the appellant submitted an article from Science 
News concerning so-called "white-coat hypertension", with which 
he has not been diagnosed.

Analysis

The first prong of the Caluza well groundedness test is met, as 
there is medical evidence of record currently diagnosing 
hypertension and residuals of a cerebrovascular accident.  The 
second prong of the Caluza well groundedness test is also met, as 
the appellant alleges that he experienced stress in service.  

The third prong of the Caluza well groundedness test is not met, 
however, as there is no competent medical evidence of record of a 
nexus between the appellant's current hypertension and 
cerebrovascular accident disability and any disease or injury 
which the appellant sustained in the line of duty during active 
duty for training, or between his current hypertension and 
cerebrovascular accident disability and any injury which the 
appellant sustained in the line of duty while on inactive duty 
training.  Although the appellant has asserted that there is a 
medical nexus, he is a layperson, and as such, he is not 
competent to opine as to medical nexus matters.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992); Grottveit v. Derwinski, 5 
Vet.App. 91, 93 (1993).  

The presumption of service incurrence for brain hemorrhage, brain 
thrombosis, or hypertension when it is manifested to a degree of 
10 percent within one year of discharge from a period of active 
service lasting 90 days or more may not serve as the nexus to 
service in this case.  The appellant's active duty for training 
was not and may not be considered to be active military service, 
because he was not disabled from a disease or injury in the line 
of duty at that time.  Therefore, the presumptive service 
connection provisions are inapplicable.  Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991); Paulson v. Brown, 9 Vet. App. 466 
(1995).  

The article which the appellant submitted concerning so-called 
"white-coat hypertension" does not supply the nexus to service, 
as it does not provide medical evidence demonstrating a causal 
relationship between his hypertension and cerebrovascular 
accident residuals and his service.  It does not pertain to the 
appellant so it can not serve to make his claim well grounded.  
See Libertine v. Brown, 9 Vet. App. 521 (1996).

The Board finds that the RO advised the appellant of the evidence 
necessary to establish a well grounded claim, and he has not 
indicated the existence of any available medical evidence that 
has not already been requested and/or obtained that would well 
ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997);  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the appellant's claim for service connection is not well 
grounded, the doctrine of reasonable doubt has no application to 
his case.

The United States Court of Appeals for Veterans Claims (Court) 
has held that if the appellant does not submit a well grounded 
claim, VA is under no duty to assist in any further development 
of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 
Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (1998).

The appellant's representative contends that subsequent to the 
Court's decisions pertaining to this issue, VA expanded its duty 
to assist him in developing evidence to include the situation in 
which the appellant has not submitted a well grounded claim.  
Veterans Benefits Administration Manual M21-1, Part III, Chapter 
1, 1.03(a), and Part VI, Chapter 2, 2.10(f) (1996).

The appellant's representative further contends that the M21-1 
provisions indicate that the claim must be fully developed prior 
to determining whether the claim is well grounded, and that this 
requirement is binding on the Board.

The Board, however, is required to follow the precedent opinions 
of the Court.  38 U.S.C.A. § 7269 (West 1991); Tobler v. 
Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to the M21-1 
manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the Court held 
that the Board is not required to remand a claim for additional 
development, in accordance with 38 C.F.R. § 19.9 (1998), prior to 
determining that a claim is not well grounded.

The Board is not bound by an administrative issue that is in 
conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection with 
the well grounded claim determination are quite clear.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for hypertension and 
residuals of a cerebrovascular accident, VA has no duty to assist 
the appellant in developing his case.


ORDER

The appellant not having submitted a well-grounded claim of 
entitlement to service connection for hypertension and residuals 
of a cerebrovascular accident, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

